Citation Nr: 0639619	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

The transcript of the September 2006 hearing before the 
undersigned contains numerous instances in which the 
testimony was not transcribed, but was described as 
inaudible.  In the event that a hearing has not been 
transcribed in whole or in par due to equipment failure or 
other cause, the appellant or representative may move for a 
new hearing in writing, specifying why prejudice would result 
from the failure to provide a new hearing.  See 38 C.F.R. § 
20.717 (2006).  


REMAND


The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2006).  

Concerning the element of an in-service stressor, the veteran 
reported in his appeal in June 2004 that, in December 1998, 
the first day he arrived in Vietnam, at the Headquarters of 
the First Infantry Division, he witnessed a grenade accident 
resulting in injuries to soldiers involved in the training 
exercise.  In December 2005, he reported that he was 40 to 50 
feet away from the explosion, and that he and others were 
injured.  His service personnel records show that he was 
assigned to USARPAC, 1st Infantry Division from November 19, 
1968 to September 13, 1969.  During his hearing before the 
undersigned he reported that the grenade incident occurred 
between the 19th and the 25th of November.  He stated that the 
incident occurred at Cam Rahn Bay, and that fatalities 
resulted.  

The RO has not attempted to verify the veteran's stressors 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC).  In view of the additional information submitted, 
the RO should attempt to corroborate the veteran's stressors.  
This is particularly important as the RO's denial is based on 
a finding that the claimed stressors have not been verified.  
See generally 38 C.F.R. § 3.304(f). 

Thereafter, if any of the alleged stressors can be verified, 
the RO should schedule the veteran for an examination by a 
psychiatrist to determine whether there is a link between the 
verified stressor(s) and his current PTSD symptoms.  38 
C.F.R. § 3.304(f). The appellant is hereby notified that if 
an examination is  scheduled for him in conjunction with this 
appeal, it is his  responsibility to report for the 
examination and to cooperate  in the development of the case, 
and that the consequences of  failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2006).   

Based on the foregoing, the case is REMANDED for the 
following action: 

1.  Contact the veteran and afford him 
the opportunity to provide more specific 
information regarding the reported 
stressful incident or incidents he 
experienced while serving in Vietnam.  He 
is to be informed that complete 
information is critical to obtain 
corroboration of any stressful event or 
events.  

2.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  If sufficient information is 
available, contact JSRRC and request 
verification of the veteran's stressors 
as noted in his written statements of 
June 2004 and December 2005, the 
September 2006 Board hearing transcript, 
and any additional statements provided 
concerning details of the incident.  Any 
information obtained should be  
associated with the claims file.  If the 
efforts result in negative results, 
documentation to that effect should be 
placed in the claims folder.  If there is 
insufficient information to verify the 
stressor, this should be documented in 
the claims folder.


4.  If the claimed stressor(s) is(are) 
verified, the RO should schedule the 
veteran for a VA PTSD examination by a 
psychiatrist.  The claims file must be 
made available to the examiner for 
review.  The examiner should be expressly 
informed of the verified stressor(s).  
The examiner should also be informed that 
only the specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in- service 
event(s) has resulted in PTSD.  If a 
diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to the 
verified stressful event(s) or to some 
other stressor(s).

5.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



